      Case: 1:19-cv-01026-BYP Doc #: 19 Filed: 11/18/19 1 of 2. PageID #: 100




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISON

JAMES SHELTON                                    │ Case No. 1:19-cv-1026
11304 Hessler Road                               │
Cleveland, OH 44106                              │ Hon. Benita Y. Pearson
                                                 │
               Plaintiff,                        │
                                                 │
       v.                                        │
                                                 │
                                                 │
HEALTH INSURANCE INNOVATIONS                     │
15438 N. Florida Avenue Suite 201                │
Tampa, FL 33613                                  │
                                                 │
               Defendant.                        │
                                                 │

REO LAW, LLC
By: Bryan Anthony Reo (#0097470)
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
       Attorney for James Shelton

                            PLAINTIFF’S NOTICE OF SETTLEMENT


       NOW COMES James Shelton (Plaintiff), by and through the undersigned attorney, and

hereby provides notice to this honorable Court that the parties have reached a mutually agreeable

settlement and are working to prepare a written memorialization of the agreement articulated in an

exchange of communications and that the parties anticipating providing the court with a stipulation

or notice of dismissal within 30 days. Accordingly, the parties respectfully request that all

upcoming court events be canceled or rescheduled as the termination of this case is imminent.




                                                1
      Case: 1:19-cv-01026-BYP Doc #: 19 Filed: 11/18/19 2 of 2. PageID #: 101




                                            RESPECTFULLY SUBMITTED,

                                            /s/ BRYAN ANTHONY REO
                                            Bryan Anthony Reo (#0097470)
                                            Reo Law LLC
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
                                                   Attorney for James Shelton
                             Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing
document was submitted to the Court’s Electronic Filing System on November 18, 2019, which
should serve said document upon all attorneys of record for the instant civil action:

                                            /s/ BRYAN ANTHONY REO_________
                                            REO LAW LLC
                                            By: Bryan Anthony Reo (#0097470)
                                            P.O. Box 5100
                                            Mentor, OH 44061
                                            (Business): (216) 505-0811
                                            (Mobile): (440) 313-5893
                                            (E): Reo@ReoLaw.org
                                            Attorney for James Everett Shelton




                                               2
